~t   • ,""    h

         AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I   /....-/



                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                             JUDGMENT IN A CRIMINAL CASE
                                              v.                                     (For Offenses Committed On or After November 1, 1987)


                           Raul Edgardo Ascencio-Albanez                             Case Number: 3:19-mj-23584

                                                                                     Erik Richard Bruner
                                                                                     Defendant's Attorney


         REGISTRATION NO. 88720298

         THE DEFENDANT:                                                                              SEP O3 2019
          ~ pleaded guilty to count( s) 1 of Complaint
                                        -----'--------------+--,,.l====sa===='---           C(.EH I( u:; '.'.\.-_~·;·;.::;··::T CUUHT
          0 was found guilty to count(s)                                               SOl.lTfl[Fll,J DISTl11C I OF CALl!"ORNIA
            after a plea of not guilty.                                                                     0
                                                                                                                                   0 ~"'' 1v

            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                   Nature of Offense                                                          Count Number(s)
         8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1
             •      The defendant has been found not guilty on count(s)
                                                                                  -------------------
             •      Count(s)
                               - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:
                                       1
                                       ~     TIME SERVED                          • ----------'---- days
             [:gJAssessment: $10 WAIVED [:gJ Fine: WAIVED
             ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Tuesday, September 3, 2019
                                                                                   Date of Imposition of Sentence

                           f){j~
         Received           ,-
                         DUSM
                                  ,.s-~,
                         --"--------
                                                                                   HiiLt~OCK
                                                                                   UNITED STATES MAGISTRATE JUDGE


         Clerk's Office Copy                                                                                                    3:19-mj-23584
